Name: Council Regulation (EEC) No 1666/80 of 27 June 1980 continuing for the 1980/81 marketing year the premium for the slaughter of certain adult bovine animals provided for in Regulation (EEC) No 870/77
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 1 . 7. 80 Official Journal of the European Communities No L 166/9 COUNCIL REGULATION (EEC) No 1666/80 of 27 June 1980 continuing for the 1980/81 marketing year the premium for the slaughter of certain adult bovine animals provided for in Regulation (EEC) No 870/77 Whereas this objective may be achieved by extending the system of premiums for the slaughter of certain adult bovine animals provided for in Council Regula ­ tion (EEC) No 870/77 of 26 April 1977 authorizing the Member States to grant a premium for the slaughter of certain adult bovine animals for slaughter during the 1977/78 marketing year (4), THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Parlia ­ ment ('), Whereas the intervention price applicable in the beef and veal sector for the 1980/81 marketing year was fixed at a level below that resulting from the imple ­ mentation of Article 6 of Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organiza ­ tion of the market in beef and veal (2), as last amended by Regulation (EEC) No 2916/79 (3) ; whereas the Member States should therefore be authorized to grant further aid to stock-farmers since , in the light of short ­ term prospects on the Community beef and veal market, there is a risk that their incomes may drop ; HAS ADOPTED THIS REGULATION : Article 1 The application of the provisions of Regulation (EEC) No 870/77 shall be continued for the 1980/81 marketing year. Article 2 This Regulation shall enter into force on 2 June 1980 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 27 June 1980 . For the Council The President A. SARTI (') Opinion delivered on 19 June 1980 (not yet published in the Official Journal). (2 ) OJ No L 148 , 28 . 6 . 1968 , p. 24. P) OJ No L 329, 24 . 12. 1979, p. 15 . (") OJ No L 106, 29 . 4. 1977, p. 14 .